[Cite as Mousa v. Saad, 2017-Ohio-7116.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              MARION COUNTY




EMAD YOUHANNA MOUSA,

        PLAINTIFF-APPELLANT/
        CROSS-APPELLEE,                                 CASE NO. 9-16-43

        v.

ARLET MOUNIR ISHAK SAAD,
                                                        OPINION
        DEFENDANT-APPELLEE/
        CROSS-APPELLANT.




                 Appeal from Marion County Common Pleas Court
                                 Family Division
                            Trial Court No. 14-DR-33

      Judgment Affirmed in Part, Reversed in Part and Cause Remanded

                            Date of Decision: August 7, 2017




APPEARANCES:

        Paul Giorgianni and Karen L. Poling for Appellant

        J.C. Ratliff and Todd Anderson for Appellee
Case No. 9-16-43



ZIMMERMAN, J.,

       {¶1} Plaintiff-Appellant/Cross-Appellee, Emad Youhanna Mousa (“Emad”),

appeals the judgment of the Court of Common Pleas of Marion County, Family

Division, granting him a divorce from the Defendant-Appellee/Cross Appellant

Arlet Mounir Ishak Saad (“Arlet”). On appeal, Emad contends that the trial court

erred in its determinations regarding whether certain assets were marital or

nonmarital. Emad also argues that: the trial court issued a Decree insufficient to

reconcile the division of the marital estate; the trial court issued an erroneous

$400,000 distributive award to Arlet; and the trial court unconstitutionally placed

restrictions on Emad’s ability to distribute money and assets out of the country. In

her cross-appeal, Arlet contends that the trial court erred by failing to equitably

divide the parties’ 2014 joint tax return. For the reasons that follow, the trial court’s

judgment is affirmed in part, reversed in part, and remanded to the trial court for

further proceedings consistent with this opinion.

                            Facts and Procedural History

       {¶2} Emad and Arlet, both of whom were born and raised in Egypt, were

married in Queens, New York on January 30, 2005. Two children were born as

issue of their marriage. On February 19, 2014, Emad initiated the instant matter by

filing a Complaint for Divorce versus Arlet. Arlet filed her Answer and a Counter-

Claim for Divorce on March 6, 2014 and temporary orders of custody, child support,

                                          -2-
Case No. 9-16-43


and spousal support were issued to Arlet by the trial court on March 31, 2014 and

May 1, 2014. (Doc. Nos. 21, 33).

       {¶3} On July 22, 2014, Arlet filed a motion to compel discovery, which the

trial court granted on July 24, 2014. Additionally, the trial court ordered Emad to

comply with discovery and provide discovery (to Arlet) by August 21, 2014.

       {¶4} On August 22, 2014, Arlet filed a motion for contempt, asserting that

Emad: (1) refused to pay spousal support; (2) refused to pay the cost of the

childrens’ tuition; and (3) refused to pay for the lawn care expenses of the marital

home, all of which were previously ordered by the trial court. On October 7, 2014,

an Agreed Judgment Entry was filed with the trial court resolving the contempt

action. However, Arlet filed a second Motion for Contempt on November 12, 2014,

for Emad’s failure to pay spousal support, and a Motion to Impose Sanctions for

Emad’s discovery non-compliance. On December 24, 2014 the trial court granted

Arlet’s motions, finding that Emad had not complied with discovery, had not paid

his spousal support obligations, had not paid his children’s tuition obligations, and

had failed to pay certain bills related to the marital residence. (Doc. No. 62).

       {¶5} On May 1, 2015, Arlet filed another Motion to Impose Sanctions versus

Emad. The motion also requested that the trial court rule on Emad’s failure to purge

his previous contempt citation. On May 12, 2015 the trial court issued its Judgment

Entry finding Emad in contempt and that he had failed to purge his prior contempt


                                         -3-
Case No. 9-16-43


findings. The trial court ordered Emad to serve twenty (20) days in jail, which was

suspended on the condition that he pay Arlet’s trial counsel two thousand dollars

($2,000) prior to May 15, 2015.

       {¶6} On May 22, 2015, Arlet filed a motion to join a third party defendant in

this case, Mousa Investments, LLC, which the trial court granted on May 27, 2016.

Arlet filed an additional request to join a third-party defendant, Michael Mousa,

Emad’s brother, which the trial court granted on June 1, 2015. Ultimately, Arlet

filed cross-claims against Mousa Investments, LLC and Michael Mousa.

       {¶7} On June 9, 2015, Arlet filed a motion to compel Emad to permit her

expert to value his business, OB/GYN Women’s Health Center, LLC. Thereafter,

on August 6, 2015, Arlet filed a motion to join OB/GYN Women’s Health Center,

LLC, as a party, which was granted by the trial court. Arlet then filed a cross-claim

against OB/GYN Women’s Health Center, LLC in the trial court and another

contempt action (versus Emad) on August 12, 2015.

       {¶8} On August 25, 2015, the trial court ordered Emad to: (1) provide

discovery to defense counsel; (2) be physically present at OB/GYN Women’s

Health Center, LLC, on August 27, 2015 (to permit Arlet’s expert to evaluate the

business); and (3) pay the children’s tuition each month in a timely manner.

       {¶9} Nevertheless, Arlet filed her fifth motion for contempt (versus Emad)

in the trial court on September 23, 2015.


                                        -4-
Case No. 9-16-43


       {¶10} The parties divorce case proceeded to a contested hearing on October

20, 21, 22, 29, and 30, 2015, followed by written summations and closing arguments

that were submitted to the trial court after the conclusion of the hearing.

       {¶11} On November 18, 2015, Arlet filed her sixth motion for contempt

versus Emad.

       {¶12} On May 12, 2016, the trial court issued a Decree of Divorce, granting

Emad and Arlet a divorce on the grounds of incompatibility. The trial court also

awarded Arlet judgments against third party defendants, Mousa Investments, LLC,

Michael Mousa, and OB/GYN Women’s Health Center, LLC. However, the trial

court issued an Amended Judgment Entry – Decree of Divorce on August 19, 2016,

followed by a Second Amended Judgment Entry Decree of Divorce (“Decree”),

which was filed on August 31, 2016. (Doc. Nos. 237, 238).

       {¶13} From the trial court’s Second Amended Decree Emad filed his appeal,

asserting the following assignments of error:

                   EMAD’S ASSIGNMENT OF ERROR NO. I

       THE DECREE DOES NOT EXPLAIN THE DIVISION OF
       MARITAL PROPERTY WITH SPECIFICITY SUFFICIENT
       TO ALLOW APPELLATE REVIEW.

                 EMAD’S ASSIGNMENT OF ERROR NO. II

       THE DECREE DOES NOT DIVIDE ALL OF THE MARITAL
       ASSETS AND DOES NOT DECLARE WHETHER SOME
       ASSETS ARE MARITAL OR NONMARITAL.


                                         -5-
Case No. 9-16-43


                EMAD’S ASSIGNMENT OF ERROR NO. III

      THE $400,000 AWARD UNDER R.C. 3105.171(E)(4)/(5) IS
      ILLEGITIMATE, BECAUSE THE DECREE FULLY
      “COMPENSATES” ARLET THROUGH THE PROPERTY
      DIVISION AND AWARD OF 100 PERCENT OF HER
      ATTORNEY FEES AND OTHER LITIGATION EXPENSES.

      {¶14} In addition to the aforementioned assignments of error, Emad presents

the following alternative assignments of error under assignment of error three for

review:

       EMAD’S ALTERNATIVE ASSIGNMENT OF ERROR NO. IV

      THE DECREE FINDS THAT EMAD FAILED TO DISCLOSE
      ASSETS THAT HE DID DISCLOSE

          EMAD’S ALTERNATIVE ASSIGNMENT OF ERROR NO. V

      THE EVIDENCE DOES NOT SUPPORT THE TRIAL
      COURT’S DETERMINATION THAT CASH DEPOSITED
      INTO THE JPMORGAN [SIC] CHASE BANK ACCOUNTS OF
      EMAD’S PARENTS CONSTITUTED MARITAL PROPERTY
      THEREBY DISSIPATED.

       EMAD’S ALTERNATIVE ASSIGNMENT OF ERROR NO. VI

      THE TRIAL COURT RULED THAT EMAD DISSIPATED
      MARITAL ASSETS BY PURCHASING A MARITAL ASSET
      (3000 GOODING ROAD).

      EMAD’S ALTERNATIVE ASSIGNMENT OF ERROR NO. VII

      THE TRIAL COURT DOUBLE COUNTED TRANSACTIONS
      THAT      THE       COURT FOUND VIOLATED R.C.
      3105.171(E)(4)/(5).



                                       -6-
Case No. 9-16-43


              EMAD’S ALTERNATIVE ASSIGNMENT
                      OF ERROR NO. VIII
      IF 3000 GOODING ROAD IS A MARITAL ASSET, THEN
      EXPENDITURES MAINTAINING IT DO NOT CONSTITUTE
      FINANCIAL MISCONDUCT.

       EMAD’S ALTERNATIVE ASSIGNMENT OF ERROR NO. IX

      THE DECREE DOES NOT EXPLAIN THE R.C.
      3105.171(E)(4)/(5) AWARD WITH SPECIFICITY SUFFICIENT
      TO ALLOW APPELLATE REVIEW.

Lastly, Emad concludes his appeal with the following four assignments of error:

                 EMAD’S ASSIGNMENT OF ERROR NO. X

      THE TRIAL COURT ERRED TO THE EXTENT THE COURT
      VALUED OB/GYN WOMEN’S HEALTH CENTER LLC AS A
      FUNCTION OF THE COMPANY’S FUTURE EARNINGS AND
      ALSO INCLUDED THOSE EARNINGS AS EMAD’S INCOME
      FOR PURPOSES OF DETERMINING SPOUSAL SUPPORT.

                EMAD’S ASSIGNMENT OF ERROR NO. XI

      THE DECREE DOUBLE COUNTS THE VALUE OF THE
      BANK ACCOUNTS OF OB/GYN WOMEN’S HEALTH
      CENTER LLC.

                EMAD’S ASSIGNMENT OF ERROR NO. XII

      THE DECREE MIS-VALUES CHASE CHECKING ACCOUNT
      #-780.

               EMAD’S ASSIGNMENT OF ERROR NO. XIII

      THE DECREE FOREVER FORBIDS EMAD FROM
      “DISTRIBUT[ING] MONEY AND OTHER ASSETS OUT OF
      THE COUNTRY OR TO FRIENDS AND RELATIVES.



                                       -7-
Case No. 9-16-43


         {¶15} Arlet, Appellee and Cross-Appellant herein, filed the following

assignment of error for our review:

               ARLET’S CROSS-ASSIGNMENT OF ERROR NO. I

         THE TRIAL COURT ERRED WHEN IT FAILED TO DIVIDE
         THE PARTIES’ 2014 JOINT TAX RETURN EQUITABLY
         BEFORE THE REFUND WAS AWARDED TO APPELLEE
         FOR CHILD AND SPOUSAL SUPPORT ARREARS.

         {¶16} For ease of analysis, we address some assignments together and out of

order.

                           Emad’s Assignment of Error No. I

         {¶17} In his first assignment of error, Emad asserts that the Decree does not

explain the division of marital property with sufficient specificity for appellate

review. For the reasons set forth below, we agree.

                                   Standard of Review

         {¶18} In a divorce action, the trial court has broad discretion in the allocation

of marital assets. Neville v. Neville, 99 Ohio St. 3d 275, 2003-Ohio-3624, 791
N.E.2d 434, ¶ 5. Because the trial court has broad discretion in the allocation of

marital assets, its judgment will not be disturbed absent an abuse of discretion. Id.

The term ‘abuse of discretion’ “implies that the court’s attitude is unreasonable,

arbitrary, or unconscionable.” Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219, 450
N.E.2d 1140 (1983). “A trial court will be found to have abused its discretion when

its decision is contrary to law, unreasonable, not supported by the evidence, or is

                                            -8-
Case No. 9-16-43


grossly unsound.” Mackenbach v. Mackenbach, 3rd Dist. Hardin No. 6-11-03,

2012-Ohio-311, ¶ 7.

                                       Analysis

       {¶19} “In any order for the division or disbursement of property or a

distributive award made pursuant to this section, the court shall make written

findings of fact that support the determination that the marital property has been

equitably divided and shall specify the dates it used in determining the meaning of

‘during the marriage.’” R.C. 3105.171(G). “Pursuant to R.C. 3105.171(G), a trial

court must indicate the basis for its division of marital property in sufficient detail

to enable a reviewing court to determine whether the award is fair, equitable, and in

accordance with the law.” Williams v. Williams, 2013-Ohio-3318, 996 N.E.2d 533,

¶ 55 (12th Dist.), citing Kaechele v. Kaechele, 35 Ohio St. 3d 93, 97, 518 N.E.2d
1197 (1988). “‘This requirement is especially important where the division results

in an unequal distribution of property.’” Id., quoting Brown v. Brown, 12th Dist.

Madison No. CA2008-08-021, 2009-Ohio-2204, ¶ 32. “The requirements of the

statute are satisfied when the reviewing court is able to ascertain the requisite

information from the various portions of the record, including the trial court’s

decision.” Id.

       {¶20} In our review of the record, exhibits, and the Decree issued by the trial

court, we cannot ascertain whether or not the trial court abused its discretion in its


                                         -9-
Case No. 9-16-43


division of marital assets.1 In our review of the marital estate as set forth in the

Decree, we are unable to reconcile the trial court’s $58,092 equalization award. (See

Doc. No. 238 at 29). Further, we are also unable to reconcile the trial court’s

calculation that Emad failed to disclose (to Arlet) and diverted $590,270 in marital

assets. (See id. at 23). Lastly, upon our calculation and review of the marital estate,

we are unable to match the trial court’s calculation that the parties’ marital estate

netted $1,272,588. (See id.).

         {¶21} We are cognizant that this divorce case was not typical, however, in

order for us to address the merits of the appeal and cross appeal, we must analyze

the trial court’s process in reaching its totals. “The only time a trial court need not

make the written findings of fact required by R.C. 3105.171(G) is if it distributed

the property according to the terms of a separation agreement entered into by the

parties.” Franklin v. Franklin, 10th Dist. Franklin No. 11AP-713, 2012-Ohio-1814,

¶ 4. “Furthermore, a trial court’s failure to clearly indicate in its decision that the

factors enumerated in R.C. 3105.171(F) were considered in making a division of

marital property constitutes an abuse of discretion.                          Id., citing Casper v.

DeFrancisco, 10th Dist. Franklin No. 01AP-604, 2002-Ohio-623, *4.




1
  Unfortunately, our appellate review is also made more difficult by the fact that the trial court transposes
Plaintiff and Defendant throughout the Decree numerous times, and cites incorrect code sections as its
statutory authority.

                                                   -10-
Case No. 9-16-43


       {¶22} Because the final divorce Decree does not sufficiently detail the trial

court’s process in calculating and dividing the marital estate pursuant to R.C.

3105.171(G), we must sustain Emad’s Assignment of Error No. I and remand it for

a clarifying entry.

                          Emad’s Assignment of Error No. II

       {¶23} In his second assignment of error Emad asserts that the Decree does

not divide all of the marital assets and fails to identify whether certain assets are

marital or nonmarital. Specifically, Emad asserts that: (1) the trial court failed to

divide all of the parties’ bank accounts; (2) the trial court failed to distribute the gold

and silver to one spouse or the other; and (3) the trial court did not determine

whether the transactions between Emad and his parents involved marital assets or

separate property. However, Emad concedes (in his reply brief) that the trial court

did divide the parties’ bank accounts, and accordingly withdrew this portion of his

second assignment of error.

                                  Standard of Review

       {¶24} “In divorce proceedings, the trial court must determine which property

is marital and then divide that property in an equitable manner.” Dabis v. Dabis,

3rd Dist. Mercer No. 10-97-17, 1998 WL 391938, *2; R.C. 3105.171(B). “The trial

court must also divide the marital debt in a like manner.” Id. An appellate court

reviews the trial court’s classification of property as marital or separate property


                                           -11-
Case No. 9-16-43


under a manifest weight of the evidence standard. Brandon v. Brandon, 3rd Dist.

Mercer No. 10-08-13, 2009-Ohio-3818, ¶ 11 citing Gibson v. Gibson, 3rd Dist.

Marion No. 9-07-06, 2007-Ohio-6965, ¶ 26 quoting Eggeman v. Eggeman, 3rd Dist.

Auglaize No. 2-04-06, 2004-Ohio-6050, ¶ 14. “Accordingly, the trial court’s

judgment will not be reversed if the decision is supported by some competent,

credible evidence.” Gibson, supra. “In determining whether competent, credible

evidence exists, ‘[a] reviewing court should be guided by a presumption that the

findings of the trial court are correct, since the trial judge is best able to view the

witnesses and observe their demeanor, gestures, voice inflection, and use those

observations in weighting the credibility of the testimony.’ ” Id.

       {¶25} In regards to the division of property in a divorce, the trial court is

granted broad discretion in determining how to award an equitable division

according to the circumstances of each case before it, and therefore the division of

property in a divorce action shall be reviewed under an abuse of discretion standard.

DeWitt v. DeWitt, 3rd Dist. Marion No. 9-02-42, 2003-Ohio-851, ¶ 10.                In

determining whether the trial court’s decision amounts to an abuse of discretion, it

must be found that the court’s attitude was unreasonable, arbitrary, or

unconscionable. Id.




                                         -12-
Case No. 9-16-43


                             Gold and Silver Argument

       {¶26} Emad contends that the trial court did not distribute the gold and silver

in its Decree. (See Doc. No. 238 at 20). In response, Arlet contends that the trial

court did divide the gold and silver, directing us to page 11 of the Decree which

states as follows:

       The parties waived their right to have the household goods and
       furnishings appraised. The evidence indicates that the parties have, in
       their respective possession, the household goods and personal
       property they desire. The Court finds that each party shall keep the
       household furnishings and personal property in their possession free
       and clear of any claim by the other.

(Id. at 11).

       {¶27} Arlet contends that since the trial court did not believe Emad’s

testimony that $25,104.30 of the gold and silver was in Arlet’s possession at the

marital residence, the trial court found such was in Emad’s personal possession.

And, by ordering that each party keep the “personal property” in their respective

possession, the trial court awarded the gold and silver to Emad and divided the

property accordingly. In other words, Arlet does not dispute that Emad should

receive the gold and silver in the amount of $35,693.32. (Id. at 20).

       {¶28} We agree with Arlet and find that the trial court awarded the gold and

silver to Emad in its final decree by ordering that each party keep the “personal

property” in their respective possession. Since Emad never disclosed the existence

of the gold and silver (to Arlet) and because he purchased it during the marriage,

                                        -13-
Case No. 9-16-43


such gold and silver was in his “possession” for purposes of this argument. Thus,

we find that the trial court awarded the gold and silver to Emad, free and clear of

Arlet’s claims in the “personal property” division of assets. Accordingly, we

overrule Emad’s gold and silver argument in his second assignment of error.

                      Marital/Nonmarital Property Argument

       {¶29} Under this assignment, Emad further contends that the Decree fails to

identify whether some assets are marital or nonmarital, and directs us to pages 17-

19 of the Decree that details various financial transactions between Emad and his

parents. After listing the transactions, (between Emad and his parents) the trial court

determined that such amounted to financial misconduct pursuant to R.C.

3105.171(E).     Emad argues that the trial court’s finding (of misconduct) fails to

identify whether these assets are marital or nonmarital property.

       {¶30} In our review of the record, we cannot determine whether the trial

court classified these transactional assets as marital or separate property. As such,

we are unable to conduct the two-step analysis required when reviewing the

classification and division of marital property under 3105.171(B) and (D). “It is

axiomatic that a court speaks only through its journal entries.” State v. Maisch, 173
Ohio App. 3d 724, 2007-Ohio-6230, 880 N.E.2d 153, ¶ 33 (3rd Dist.). Furthermore,

“a judgment entry too vague to be understood is unenforceable.” Geiss v. Geiss, 5th

Dist. Delaware No. 96CAFO5023, 1997 WL 34735640, *1.


                                         -14-
Case No. 9-16-43


       {¶31} Accordingly, we are not able to determine the trial court’s

classification and division of these transactions and we sustain this portion of

Emad’s second assignment of error and remand this matter back to the trial court

for the trial court to detail its classification of these transactions and their place in

the property division.

                Emad’s Assignment of Error No. III and Alternative

                             Assignments of Error IV - IX

       {¶32} In his third assignment of error, Emad contends that the trial court’s

$400,000 distributive award under R.C. 3105.171(E)(4)/(5) was illegitimate.

Specifically, Emad argues that the trial court “penalized” him by issuing Arlet a

financial award that was in addition to the division of property award and legal fees.

Furthermore, Emad asserts that if the $400,000 award is found to be legitimate, the

six “alternative” assignments of error must be addressed by this court. For the

reasons that follow, we sustain this assignment for the limited purpose of clarifying

the net marital estate calculation and moot those assignments of error identified as

“alternative” assignments of error (Assignments IV – IX).

                                 Standard of Review

       {¶33} “A trial court’s decision to compensate a spouse for the financial

misconduct of the other spouse is reviewed under an abuse of discretion standard.”

Eggeman, 3rd Dist. Auglaize No. 2-04-06, 2004-Ohio-6050, ¶ 23. “‘An abuse of


                                          -15-
Case No. 9-16-43


discretion implies that the court’s attitude is unreasonable, arbitrary, or

unconscionable.’” Id. quoting Blakemore, 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140

(1983).

                                 Relevant Statute

      {¶34} At the heart of Emad’s third assignment of error is R.C.

3105.171(E)(4) and (E)(5), which states:

      (E)(4) If a spouse has engaged in financial misconduct, including, but
      not limited to, the dissipation, destruction, concealment,
      nondisclosure, or fraudulent disposition of assets, the court may
      compensate the offended spouse with a distributive award or with a
      greater award of marital property.

      (E)(5) If a spouse has substantially and willfully failed to disclose
      marital property, separate property, or other assets, debts, income, or
      expenses as required under division (E)(3) of this section, the court
      may compensate the offended spouse with a distributive award or with
      a greater award of marital property not to exceed three times the value
      of the marital property, separate property, or other assets, debts,
      income, or expenses that are not disclosed by the other spouse.

R.C. 3105.171(E)(4)/(5).

                                     Analysis

      {¶35} In its Decree, the trial court awarded Arlet $400,000, pursuant to R.C.

3105.171(E)(5) after finding that Emad committed multiple instances of financial

misconduct. (Doc. No. 238 at 23). Further, the trial court determined that it

considered Emad and Arlet’s marital and separate property, including any other

assets, debts, income and expenses, and determined that the net marital estate was


                                       -16-
Case No. 9-16-43


$1,272,588. (Id.). With such determination, the trial court found that one-third of

the net estate was $419,954.00. (Id.). However, as we have determined in Emad’s

first assignment of error, we cannot reconcile the trial court’s determination of the

net marital estate from the information set forth in the Decree.              Per R.C.

3105.171(E)(5), the trial court needs to determine the net marital estate and the total

undisclosed and diverted assets before issuing a financial misconduct award.

Because we are, on review, unable to determine how the trial court calculated the

net marital estate and the total undisclosed and diverted assets, we are unable to

review this assignment of error. Thus, as we have done above, we sustain this

assignment for the limited purpose of remanding this to the trial court to re-issue its

decree and clarify its distributive award. Accordingly, with our remand, Emad’s

fourth, fifth, sixth, seventh, eighth, and ninth alternative assignments of error are

rendered moot.

                    Enad’s Assignments of Error Nos. XI & XII

       {¶36} Since Emad’s eleventh and twelfth assignments of error also involve

the valuation of potential marital assets set forth in the final Decree, we moot those

assignments of error as well. Specifically, as we are not able to ascertain how the

trial court calculated the net marital estate, we cannot address whether the trial court

double counted the value of OB/GYN Women’s Health Center, LLC or mis-valued

the chase checking account ending in #780.


                                         -17-
Case No. 9-16-43




                      Arlet’s Cross-Assignment of Error No. I

       {¶37} Finally, as we have sustained Emad’s prior assignments of error

relating to the classification and division of property, we also sustain Arlet’s Cross

Assignment of Error No. I, for the limited purpose of determining the classification

and division of the parties’ 2014 joint tax return.

                         Emad’s Assignment of Error No. X

       {¶38} In his tenth assignment of error, Emad asserts that the trial court erred

to the extent that it valued OB/GYN Women’s Health Center, LLC as a function of

the company’s future earnings and also included those earnings as Emad’s income

for purposes of spousal support. Specifically, Emad asserts that the trial court

“double dipped” in its treatment of OB/GYN Women’s Health Center, LLC for

purposes of determining spousal support.

                                 Standard of Review

       {¶39} “‘Spousal support’ means any payment or payments to be made to a

spouse or former spouse, or to a third party for the benefit of a spouse or former

spouse, that is both for sustenance and for support.” Heller v. Heller, 195 Ohio

App.3d 541, 2011-Ohio-5364, 960 N.E.2d 1055, ¶ 19 (10th Dist.) quoting R.C.

3105.18(A). “A trial court has broad discretion to determine the proper amount of

spousal support based on the particular facts and circumstances of each case. Id.


                                         -18-
Case No. 9-16-43


citing Kunkle v. Kunkle, 51 Ohio St. 3d 64, 67, 554 N.E.2d 83 (1990). “A reviewing

court cannot substitute its judgment for that of the trial court absent an abuse of

discretion.” Id.

                                    Relevant Statute

        {¶40} R.C. 3105.18 governs spousal support in Ohio. It states, in pertinent

part:

        (A) As used in this section, “spousal support” means any payment or
        payments to be made to a spouse or former spouse, or to a third party
        for the benefit of a spouse or a former spouse, that is both for
        sustenance and for support of the spouse or former spouse. “Spousal
        support” does not include any payment made to a spouse or former
        spouse, or to a third party for the benefit of a spouse or former spouse,
        that is made as part of a division or distribution of property or a
        distributive award under section 3105.171 of the Revised Code.

        (B) In divorce and legal separation proceedings, upon the request of
        either party and after the court determines the division or
        disbursement of property under section 3105.171 of the Revised
        Code, the court of common pleas may award reasonable spousal
        support to either party. During the pendency of any divorce, or legal
        separation proceeding, the court may award reasonable temporary
        spousal support to either party. An award of spousal support may be
        allowed in real or personal property, or both, or by decreeing a sum
        of money, payable either in gross or by installments, from future
        income or otherwise, as the court considers equitable. Any award of
        spousal support made under this section shall terminate upon the death
        of either party, unless the order containing the award expressly
        provides otherwise.

        (C)(1) In determining whether spousal support is appropriate and
        reasonable, and in determining the nature, amount, and terms of
        payment, and duration of spousal support, which is payable either in
        gross or in installments, the court shall consider all of the following
        factors:

                                          -19-
Case No. 9-16-43


             (a) The income of the parties, from all sources,
             including, but not limited to, income derived from
             property divided, disbursed, or distributed under section
             3105.171 of the Revised Code;
             (b) The relative earning abilities of the parties;
             (c) The ages and the physical, mental, and emotional
             conditions of the parties;
             (d) The retirement benefits of the parties;
             (e) The duration of the marriage;
             (f) The extent to which it would be inappropriate for
             a party, because that party will be custodian of a minor
             child of the marriage, to seek employment outside the
             home;
             (g) The standard of living of the parties established
             during the marriage;
             (h) The relative extent of education of the parties;
             (i) The relative assets and liabilities of the parties,
             including but not limited to any court-ordered payments
             by the parties;
             (j) The contribution of each party to the education,
             training, or earning ability of the other party, including,
             but not limited to, any party's contribution to the
             acquisition of a professional degree of the other party;
             (k) The time and expense necessary for the spouse
             who is seeking spousal support to acquire education,
             training, or job experience so that the spouse will be
             qualified to obtain appropriate employment, provided
             the education, training, or job experience, and
             employment is, in fact, sought;
             (l) The tax consequences, for each party, of an award
             of spousal support;
             (m) The lost income production capacity of either
             party that resulted from that party's marital
             responsibilities;
             (n) Any other factor that the court expressly finds to
             be relevant and equitable.
      (2) In determining whether spousal support is reasonable and in
      determining the amount and terms of payment of spousal support,
      each party shall be considered to have contributed equally to the
      production of marital income.

                                     -20-
Case No. 9-16-43



R.C. 3105.18(A)-(C).

                                       Analysis

       {¶41} In our review of the record, we cannot determine whether the trial

court’s spousal support was “appropriate and reasonable” because we are not able

to reconcile the trial court’s valuation of the marital estate. R.C. 3105.18(B). See

Honingford v. Honingford, 3rd Dist. Allen No. 1-86-53, 1988 WL 81366, *3 (“In

allocating property between the parties to a divorce and making an award of

sustenance alimony [spousal support], the trial court must indicate the basis for its

award in sufficient detail to enable a reviewing court to determine that the award is

fair, equitable, and in accordance with the law”). In its Decree, even though the trial

court reviews the spousal support factors under R.C. 3105.18(B), we cannot

determine if the spousal support award is reasonable without greater detail regarding

the assets, debts, income, and relative earning abilities of the parties. (See Doc. No.

238 at 7-10).

       {¶42} Despite the fact that Arlet introduced expert testimony of the value of

OB/GYN Women’s Health Center, LLC business, the final Decree is silent as to the

business’s value. (See 10/22/2015 Tr., Vol. III, at 878-79; Def. Ex. ZZ. Arlet’s

expert witness, Bryan C. Daulton, valued Emad’s OB/GYN Women’s Health

Center, LLC at $145,000 and submitted his valuation report to the trial court

indicating the same.) Further, the Decree is also silent as to whether the trial court

                                         -21-
Case No. 9-16-43


chose a different valuation of the business despite the lack of expert testimony to

the contrary. Thus, we cannot address this assignment of error without clearer

information from the trial court.

       {¶43} Accordingly, we sustain Emad’s tenth assignment of error but take no

position on Emad’s argument related to “double dipping” and/or whether the award

was appropriate and reasonable.        Consistent with our decision in the above

assignments of error, our remand of this matter is solely for the trial court to clarify

its decree in a manner for us to conduct our appellate review.

                        Emad’s Assignment of Error No. XIII

       {¶44} In his thirteenth assignment of error, Emad asserts that the Decree bans

him from “distribut[ing] money and other assets out of the Country or to friends and

relatives” forever. Specifically, Emad asserts that the trial court effectively placed

a lifetime ban on his ability to distribute his assets, in violation of his federal and

state constitutional guarantees. We disagree.

       {¶45} As an initial matter, we find that Emad, in presenting this assignment

of error to the Court, misinterprets the trial court’s final decree on this issue.

Specifically, the trial court order at issue states as follows: “It is further ORDERED

that Plaintiff shall not distribute money and other assets out of the Country or to

friends and relatives except as Ordered herein.” Emphasis added. (Doc. No. 238

at 30). Emad’s presentation of this assignment of error does not comply with the


                                         -22-
Case No. 9-16-43


Ohio Rules of Appellate Procedure. App.R. 16(A)(7) states: “(A) Brief of the

Appellant. The appellant shall include in its brief, under the headings and in the

order indicated, all of the following: [a]n argument containing the contentions of the

appellant with respect to each assignment of error presented for review and the

reasons in support of the contentions, with citations to the authorities, statutes, and

parts of the record on which appellant relies. The argument may be preceded by a

summary.” Emphasis added. App.R. 16(A)(7).

         {¶46} While Emad directs this Court to constitutional provisions and the

portion of the Decree containing the alleged error, Emad directs this Court to

absolutely no legal authority to support his argument. “The law is clear that ‘[a]n

appellant must demonstrate each assigned error through an argument supported by

citations to legal authority and facts in the record.’”       Home S. & L. Co. of

Youngstown v. Avery Place, L.L.C., 10th Dist. Franklin Nos. 11AP-1152, 11AP-

1153, 2012-Ohio-6255, ¶ 12 quoting Ford Motor Credit Co. v. Ryan, 189 Ohio

App.3d 560, 2010-Ohio-4601, 939 N.E.2d 891, ¶ 23 (10th Dist.), citing App.R.

16(A)(7). Furthermore, “‘[i]f an appellant neglects to advance such an argument, a

court of appeals may disregard the assignment of error.’” Id., quoting Ford Motor

at ¶ 23, citing App.R. 12(A)(2). Because Emad directs this court to no legal

authority to support this assignment, we accordingly overrule this assignment of

error.


                                         -23-
Case No. 9-16-43


       {¶47} Having reviewed the arguments, the briefs, and the record in this case,

we find error prejudicial to Appellant in the particulars assigned and argued. We

sustain Emad’s first, second, third, and tenth assignments of error, only to the extent

for this matter to be remanded to the trial court for it to clarify its Decree with a

better understanding of the classification of assets, division of property, distributive

award, and award of spousal support. Further, we overrule Emad’s thirteenth

assignment of error, and moot Emad’s third, fourth, fifth, sixth, seventh, eighth,

ninth, eleventh, and twelfth assignments of error. We also sustain Arlet’s cross-

assignment of error for the limited purpose of determining the classification and

division of the parties’ 2014 joint tax return, contingent upon our stated instructions.

       {¶48} The judgment of the Court of Common Pleas of Marion County,

Family Division is therefore affirmed in part, reversed in part, and remanded to the

trial court for further proceedings consistent with this opinion.

                                                         Judgment Affirmed in Part,
                                                              Reversed in Part, and
                                                                  Cause Remanded

PRESTON, P.J. and WILLAMOWSKI, J., concur.

/jlr




                                         -24-